Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Tootle (US 4,440,068) teaches hydraulic actuator and its components for raising the cowl door of a jet engine (Col. 1 Lines 1-23).
	Moradell-Casellas et al. (US 2012/0125191) teaches (figures 1-5) electric actuator for opening an aircraft nacelle cowl (7) wherein cowl is allowed a certain amount of play/gap relative to the actuator V to allow the deformation forces inherent to particular pressure profiles in flight to be transferred to actuator V and to allow the cowl to be closed correctly in spite of the tolerances on the various components involved during the closure (Para 0035, 0051-0052). Moradell-Casellas et al. (US 2012/0125191) further teaches that the actuator can be hydraulic actuator (Para 0004).
	While one of ordinary skill in art would recognize the need for consideration of the thermal properties of fluid in an actuator but it would not have been obvious to modify above references to come to claimed cowl door actuator comprising a gap formed between the piston rod and the rod end, a piston rod axially moveable between the head end and the rod end, and the piston rod axially spaced from the rod end by a gap in a retracted position without the use of impermissible hindsight. 
	Claims 2-17 are allowed due to dependency on claim 1.
	Claims 19-20 are allowed due to dependency on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/30/2021